El Juez Asociado Señob Cóbdova Dávila,
emitió la opinión del tribunal.
José Moreno Cuevas fné condenado por la Corte de Dis-trito de San Juan a diez años de prisión por delito de es-calamiento en primer grado. El caso fné juzgado por tribunal de derecho. Se alega en la acusación qne el acusado había sido convicto anteriormente y cumplido condena por dos delitos de escalamiento en primer grado. Apeló José Moreno Cuevas de la sentencia y en su alegato atribuye a la corte inferior tres errores.
*457Como primer error se alega que la corte dió entero -crédito a la declaración de Rafael Marxuach. sin estar corroborada. Este testigo residía en la casa que se alega fué escalada. Aunque su declaración no necesita ser corroborada, la verdad es que mediaron circunstancias que corroboran su testimonio, siendo una de ellas la identificación del sombrero que dejó el acusado en su fuga y que recogió el Sr. Marxuach. Este sombrero fué identificado por el detective Joaquín Rodríguez, quien declara que en otras ocasiones en que el acusado fué llevado al cuartel usaba el mismo sombrero.
Como segundo error alega el apelante que este sombrero se admitió como prueba sin que se le ocupara ni se demostrara que fuera de él. Esta evidencia fué admitida por la corte después de haber declarado los testigos Rafael Marxuach y Joaquín Rodríguez. El primero vió cuando el acusado perdió el sombrero en su huida y el segundo conocía dicho sombrero porque, como ya se ha dicho, se lo había visto antes al acusado. No hubo error en la admisión de esta prueba.
Como tercer error se alega que la corte admitió dos copias de sentencias sufridas por el acusado que nada tienen que ver con el presente caso. El fiscal ofreció esta evidencia para probar la alegación de delito subsiguiente que se formuló en la acusación. La prueba consistió de dos copias debidamente autorizadas y certificadas de sentencias recaídas contra el acusado por delitos de escalamiento en primer grado, y 'por las cuales cumplió condena en el presidio. Debe desestimarse este supuesto error.
La prueba en este caso es clara y convincente. Se ha demostrado que José Moreno Cuevas, en la madrugada del día 2 de octubre de 1931, penetró en la casa residencia de Rafael Marxuach con intención de cometer hurto. Despertó el Sr. Marxuach al oír que sonaban las llaves que había de-jado en el bolsillo de su pantalón, y el acusado entonces em-*458prendió la fuga dejando nn sombrero de fieltro negro en su huida que fue debidamente identificado. El Sr. Marxuach declara que del bolsillo de su pantalón le sustrajeron seis dólares y centavos.

Debe confirmarse la sentencia apelada.